Order entered August 8, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00107-CR

                   JERRELLE LAMAR MOORE, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 401st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 401-80973-2021

                                     ORDER

      Before the Court is court reporter Charla Reamy’s August 1, 2022 request

asking the Court to accept State’s Exhibit 1 on a flash drive. We GRANT the

request and ORDER State’s Exhibit 1 filed as of the date of this order.


                                             /s/   LANA MYERS
                                                   JUSTICE